DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/24/2022 has been entered.  Claims 1, 7, 9, and 17 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 9, and 14 being independent.
The objection to Claim 9 has been withdrawn in view of the amendment.
The rejection of Claims 9-13 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6,838,997) in view of Kozek et al. (US 5,768,814, hereinafter “Kozek”) and Thornton (US 4,355,479).
Regarding claim 14, Davidson teaches a lighting assembly (alarm unit assembly 10 emits light; see Figs. 1-2; col. 3, lines 41-61) comprising a light assembly having a housing at least partially defining a chamber containing a control component for a light emitter (strobe light alarm unit 20 defines a housing containing a lamp 22 and a chamber containing control components for the lamp; see Figs. 1-2, 4-5; col. 3, lines 41-54; the Examiner notes that Fig. 5 shows a side view of the interior of the unit 20), and a mounting plate having a front portion facing the chamber (mounting plate 17 has a front side 50 which includes a recessed central region 62 facing towards the interior of the housing 20; see Figs. 1-2, 4-5; col. 3, lines 45-54) and a rear portion positioned opposite the chamber (back side 52 on an opposite side of the mounting plate 17; see Fig. 2; col. 4, lines4-14), wherein a first connector extends from the rear portion (a first connector in the form of wires are connected through the central opening 130 and extend from the rear surface 52 away from the front surface 50 towards the electrical box to provide electricity to the light emitter 22; see Fig. 2; col. 4, lines 16-27, 55-62); and a junction box comprising a plurality of side walls (electrical box 12 which comprises a plurality of walls; see Fig. 2; col. 3, lines 41-67; col. 4, lines 1-27).
However, the teachings of Davidson fail to disclose or fairly suggest a battery compartment positioned in the housing, a battery positioned in the battery compartment, and a second connector positioned in the junction box, wherein the first connector extends into the junction box to mate with the second connector.
Kozek teaches a lighting device (exit sign 10; see Figs. 1-3; Abstract; col. 3, lines 17-32) comprising a housing containing a high voltage connection (exit sign housing 12 which comprises a wiring compartment 36 containing a wiring harness 39 and 
Thornton teaches a lighting device (electrically illuminated sign; see Fig. 1; Abstract) comprising a housing (box-like frame 10; see Figs. 1-5; col. 4, lines 26-39) at least partially defining a chamber containing a control component for a light emitter (an automatic switchover device 92 which transmits power to electrical bulbs 96 is provided in a chamber defined by the various panels 12, 14, 16, 18, and 20 constituting the housing 10; see Figs. 1-4; col. 4, lines 26-39; col. 6, lines 61-68; col. 7, lines 1-27); and a mounting plate having a front portion facing the chamber and a rear portion positioned opposite the front portion (back panel 20 is coupled to the rear of housing 10 and has a front surface facing towards the interior of the housing and an opposing rear surface portion onto which a first sign part or bracket sign part 60 is secured; see Figs. 2-3, 5; col. 5, lines 47-66), wherein a first connector extends from the rear portion (a male electrical connector 80 is mounted within a dove-tail recess 72 of the rear portion 60 to be fixed relative to the mounting plate 20 and is electrically connected to the light emitters 96; see Figs. 2-5; col. 6, lines 30-68; col. 7, lines 1-6); a junction box comprising a plurality of walls and a second connector positioned in the junction box (a second mounting surface part or bracket mounting surface part 62 that covers a wall opening 68 containing a transformer 86 connecting to a building main electrical power line 88 defines a junction box in the building wall 66, which comprises a plurality of walls in the form of dove-tail projections 76 having a female electrical connector 84 mounted between them; see Figs. 2-3, 5; col. 5, lines 47-50, 59-66; col. 6, lines 5-60), wherein 
Therefore, in view of Kozek, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting assembly of Davidson by positioning a battery compartment in the housing and a battery in the battery compartment.  One would have been motivated to modify the known lighting assembly of Davidson by positioning a battery compartment in the housing and a battery in the battery compartment, as taught by Kozek, in order to provide an emergency power circuit to provide power to the lighting device during power outages or other situations where the primary high voltage household electrical connection is disconnected.
Further, in view of Thornton, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting assembly of Davidson by forming the first connector as a plug-style connector, positioning a second connector in the junction box, and extending the first connector into the second connector.  One would have been motivated to modify the known lighting assembly of Davidson by forming the first connector as a plug-style connector, positioning a second connector in the junction box, and extending the first connector into the second connector, as taught by Thornton, in order to more easily install or disconnect the electrical connection between the light emitter and the primary high voltage power source when installing or replacing the light source and/or the lighting device as a whole without requiring additional tools or rewiring of the entire lighting device each time the first connector needs to be disconnected, while additionally ensuring the first connector 

Regarding claim 15, Kozek further teaches wherein the battery is a rechargeable battery (rechargeable battery pack 80; see Figs. 2-4; col. 4, lines 29-65).

Regarding claim 16, although the combined teachings of Davidson modified by Kozek and Thornton fail to specifically disclose wherein the first connector includes a female connector and the second connector includes a male connector, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to select a female connector as the first connector and a male connector as the second connector, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this case, further modifying the known lighting assembly of Davidson by selecting a female connector as the first connector and a male connector as the second connector would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, since all plug connectors are limited to being either a female connector or a male connector, and thus selecting between one or the other as the connector type for either the first connector or the second connector would have been extremely obvious to one of ordinary skill to ensure the first connector is capable of coupling to the second connector.

Regarding claim 19, Thornton further teaches the second connector is coupled to a mounting bracket (the junction box 62 additionally serves as a mounting bracket surface part; see Figs. 2, 5; col. 5, lines 47-50, 59-66; col. 6, lines 5-60).

Regarding claim 20, Kozek further teaches wherein the battery is connected to a circuit configured to charge and discharge the battery (the battery 80 is connected to a PCB 72 which includes circuitry 74 that includes various components including battery charging circuitry to charge the battery and to switch to the battery as a power source in the event of a failure or disconnection from the high voltage AC power supply; see Figs. 2-4; col. 4, lines 29-65).

Allowable Subject Matter
Claims 1-13 are allowed.

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim is allowable because it has been amended to recite the housing “having a front wall” and “the battery compartment having an opening providing access to the compartment through the front wall”, and the mounting plate is opposite the front wall” (emphasis added), similar to the language recited in Claim 9. Accordingly, Claim 1 is allowable for the same reasons previously discussed with regards to Claim 9 in Section 27 of the Non-Final Rejection mailed 12/20/2021.
Although lighting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-8 depend on Claim 1.

Regarding claim 9, the claim is allowable for the same reasons previously discussed in Section 27 of the Non-Final Rejection mailed 12/20/2021.

Claims 10-13 depend on Claim 9.

Regarding claim 17, the Prior Art of record fails to specifically disclose or suggest, in combination, “The lighting assembly of claim 14, wherein a wall extends from the rear surface of the mounting plate into the junction box” (emphasis added).
Although lighting assemblies are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all 

Claim 18 depends on Claim 17.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.

Regarding the Applicant’s argument that in Thornton (US 4,355,479) “the bracket mounting surface part 62 is therefore not a junction box” and therefore Thornton “does not disclose that “the first connector extends into the junction box to mate with the second connector” as recited in claim 14” (see Applicant’s Remarks, pg. 7), the Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the Applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In this case, Claim 14 recites in lines 7-10 of the claim “a junction box comprising a plurality of walls; and a second connector positioned in the junction box, wherein the first connector extends into the junction box to mate with the second connector”.  No further details about the junction box are recited in the claim. Accordingly, the broadest reasonable interpretation of a junction box is any enclosure with a plurality of walls which has an electrical connector positioned therein which is mated with a corresponding connector that extends into the enclosure.
Thornton teaches the electrically illuminated sign comprises a second mounting surface part or bracket mounting surface part 62 which covers a wall opening 68 containing a transformer 86 connecting to a building main electrical power line 88, and that the second/bracket mounting surface part 62 comprises a plurality of walls in the form of dove-tail projections 76 (see Figs. 1-3, 5; col. 5, lines 47-50, 59-66; col. 6, lines 5-60).  A female electrical connector 84 is mounted between the walls 76 to define a second connector which corresponds to a first connector defined by male connector 80 (see Figs. 2-5; col. 6, lines 30-68; col. 7, lines 1-6).  Since the second/bracket mounting surface part 62 defines an enclosure having walls in the form of the dove-tail projections 76 and contains a female electrical connector 84 therein, the second/bracket mounting surface part 62 is considered a junction box as claimed. Since the male connector 80 has to extend into the junction box created by the second/bracket mounting surface part 62 by passing between its walls 76 to mate with the female connector 84 (see Figs. 2-3, 
Therefore, Thornton teaches “a junction box comprising a plurality of walls; and a second connector positioned in the junction box, wherein the first connector extends into the junction box to mate with the second connector” as claimed in Claim 14, and the rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Davidson (US 6,838,997) in view of Kozek et al. (US 5,768,814) and Thornton has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875